PER CURIAM: Asha Spaulding appeals pro se the sua sponte denial of her motion to vacate. See 28 U.S.C. § 2255. The district court denied Spaulding’s motion based on her written plea agreement to waive her right to collaterally attack her convictions and sentence in a postconviction proceeding. The Supreme Court instructed in Day v. McDonough, 547 U.S. 198, 126 S.Ct. 1675, 164 L.Ed.2d 376 (2006), that “a court must accord the parties fair notice and an opportunity to present their positions” before disposing of a case on a ground not raised in their filings, id. at 210, 126 S.Ct. 1675. Because the district court denied Spauld-ing’s postconviction motion without giving her an opportunity to respond to the effect of her waiver, we vacate and remand for the district court to proceed in accordance with the Rules Governing Section 2255 Proceedings. VACATED AND REMANDED.